DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2 in the reply filed on 9/16/2022 is acknowledged.  The traversal is on the ground(s) that “the Examiner has failed to provide a prima facie showing of burdensome search” based on two arguments. First reason provided is “because the Examiner has not properly classified the invention groups. The Examiner has classified Group I into C12N 2510/04 and Group III into A61L 2430/28…..Applicant submits that it is improper to originally classify an invention into an orthogonal index CPC symbols C12N 2510/04 and A61L 2430/28 for originally classification of the invention because these symbols are reserved only for additional information and not for original classification of the claimed invention.”  Applicant refers to the Guide to the CPC published by the office for this assertion. Second reason provided is “Groups II-IV depend from claim 1 and therefore require all of the limitations of claim 1 which is included into group I. Applicant submits that there would be substantial overlap in the search amongst the groups and that the Examiner has therefore failed to show that a serious search burden”.  
These arguments are not found persuasive. 
Regarding the first reason i.e. improper classification, neither the document cited by the applicant nor the MPEP support the applicant’s assertion that classification of groups for restriction purpose cannot be made in the 2000 series codes. Furthermore, regardless of the inventive group elected by the applicant, the complete classification picture for this application i.e. entire documents will comply with the CPC guidelines presented in the cited document. 
Regarding the second reason i.e. Groups have overlapping subject matter, an overlap in subject matter does not trivialize the search burden for the non-overlapping subject matter. 
According to MPEP 803 (I), there are two criteria for restriction: “(A) The inventions must be independent or distinct as claimed and (B) There would be a serious burden on the examiner if restriction is not required.” 
Regarding criterion (A), it is important to note that the applicant does not seem to contend with the independent and/or distinct status of the groups laid out in the restriction requirement (dated 7/19/2022). 
Regarding criterion (B), MPEP provides further guidelines in 808.02 for establishing burden: “the examiner must show by appropriate explanation one of the following: (A) Separate classification thereof, (B) A separate status in the art when they are classifiable together or, (C) A different field of search”. Even though the groups laid out in the restriction requirement (dated 7/19/2022) are classified separately, this is not the only reason why restriction is proper for this application. See para 9 of the restriction requirement (dated 7/19/2022), where it is noted that “The search for each of the above inventions is not co-extensive particularly with regard to the literature search. Further, a reference, which would anticipate the invention of one group would not necessarily anticipate or even make obvious another group.”
Hence, the requirement is still deemed proper and is therefore made FINAL.

Claims status
Claims 1-13 are pending.
Claims 3-13 are drawn to non-elected invention and therefore withdrawn.
Claims 1-2 are under examination.

Drawings
The drawings are objected to because of numerous issues with drawings and incorrect/missing reference to the drawings within the specification.  Aside from figure 1 and 2, every other figure and/or panels within the figure are incorrectly identified. For example, on page 18 of the specification, it seems figure 3 must have three panels (A,B,C) but the drawings only contain two panels for this figure. On page 19, the specifications identify A,B,C,D as panels in figure 4 but the drawings do not indicate which panel is A/B/C/D. Furthermore, the specifications identify figures (16 and 17) on page 30 but the drawings only contain 15 figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 18. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation
Claim 2 recites “having the following biological characteristics”. According to MPEP 2111.03 (IV), “Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended.” Since the specification identifies other biological characteristics such as ammonia metabolism on page 9, para 3 for this cell line, the phrase “having” will be interpreted as open ended. 

Claim Rejections - 35 USC § 112(a)- Biological Deposit/Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as
failing to comply with the enablement requirement. The claim(s) contains subject matter which was not
described in the specification in such a way as to enable one skilled in the art to which it pertains, or
with which it is most nearly connected, to make and/or use the invention.
The invention claimed requires specific biological matter, " An immortalized a-1,3-galactosyltransferase gene knockout (GTKO) pig hepatocyte cell line, deposited at the China General Microbiological Culture Collection Center on April 25, 2018, with the accession number of CGMCC No.15590" for its practice. The specification provides description for the immortalization method used however does not properly disclose the GTKO cells used in this method. It indicates on page 16 that the cells were from GTKO pig from Dengke lab at Beijing Academy of Agricultural Sciences and on page 18, para 2 suggests that the GTKO pig was produced by “Inserting a gene sequence (SEQ ID NO: 1) into the gene of wild-type a-1,3-galactosyltransferase (GGTA1) to silence the gene to produce GTKO pig”. However, the SEQ ID noted here is to 2127 nucleotides long SV40LT gene, the tumorigenic viral gene used for the immortalization method and a skilled artisan would not insert such a lengthy sequence to generate a knockout, let alone a sequence that has potential of resulting in a tumor within the pig. No reference to a disclosure from Dengke lab regarding the GTKO pig has been provided.
Since the cells are essential to the claimed invention, they must be obtained by a repeatable method set forth in the specification or otherwise readily available to the public. If the cells are not so obtainable or available, the requirements of 35 U.S.C.§ 112 may be satisfied by a deposit of the cells. The specification does not disclose a repeatable process to obtain the cells and it is not apparent if the cells is readily available to the public.
It is noted that on page 3, the specification indicates that “The immortalized GTKO pig hepatocyte cell line HepDT was deposited on May 25, 2018 in the China General Microbiology Culture Center Collection Center (CGMCC) with the accession number CGMCC No. 15590. The deposit address is Institute of Microbiology, Chinese Academy of Sciences, Datun Road, Chaoyang District, Beijing, Postcode 100101”. The CGMCC is an IDA established under the Budapest Treaty. 
If the deposit is made under the Budapest Treaty, then an accession number and an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific cells has been deposited under the Budapest Treaty and that the cells will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
Applicant's attention is directed to M.P.E.P §2411.05, as well as to 37 C.F.R.§ 1.809(d), wherein
it is set forth that "the specification shall contain the accession number for the deposit, the date of the
deposit, the name and address of the depository, and a description of the deposited material sufficient
to specifically identify it and to permit examination." The specification should be amended to include
this information; however, Applicant is cautioned to avoid the entry of new matter into the specification
by adding any other information.
Applicant is cautioned the deposit requirement remains even if the deposit number in the
claims is changed to match that disclosed. The reasoning is the same.
In the instant case, the claims recite an Accession number and date of deposit to an IDA established under Budapest Treaty and the specification provides the address of the IDA. However, no declaration or affidavit has been submitted as described above and the description of the deposited material is insufficient to specifically identify it and to permit examination. Thus, Applicant has not properly deposited the claimed cells in a manner that would allow one of ordinary skill to make and use the cells.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “has abilities of” is a relative term which renders the claim indefinite. The term “has abilities of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, “has abilities of” includes having negligible (yet measurable) ability to perform the listed functions of the primary pig hepatocytes, for example the cell line has the ability to perform bilirubin metabolism at 0.0001% level of that performed by the primary pig hepatocytes. Furthermore, due to the recitation of the term “has abilities of”, the limitations bilirubin metabolism, urea synthesis, and albumin synthesis are each rendered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (Establishment and Characterization of Immortalized Porcine Hepatocytes for the Study of Hepatocyte Xenotransplantation. Transplantation Proceedings, Volume 42, 2010) and Zheng et al (Knockout of GGTA1 gene by promoter‐trap strategy in Wuzhishan miniature pig. Lett Biotechnol. 2011;22(4):458‐462) as evidenced by Wang et al (Immortalization of porcine hepatocytes with a α‐1,3‐galactosyltransferase knockout background. Xenotransplantation, Volume 20, Issue 1, January 2020) and Dengke Pan et al (Progress in multiple genetically modified minipigs for xenotransplantation in China. Xenotransplantation, Volume 26, Issue 1, January 2019).
Regarding claims 1 and 2, in view of the 112(a) and (b) issues noted above, Pan discloses in its abstract “An immortalized porcine hepatocyte cell line, HepLi” that “was expanded by >250 passages” i.e. has proliferative activity. Pan further states in the abstract that “HepLi cells maintained the defining characteristics of primary porcine hepatocytes, including porcine albumin secretion, urea production, and diazepam metabolism.” In figure 4A, they show that transplantation of HepLi cells in a rat model of acute liver failure induced by 90% hepatectomy results gradual increase in bilirubin metabolism i.e. HepLi have this ability. Pan also disclose the value of generating immortalized hepatocytes in the introduction stating “porcine hepatocyte cultures are difficult to grow and have a short lifespan in vitro, losing phenotypic expression and total cytochrome P450 proteins in culture. Therefore, a significant concern is how to extend their replicative potential.” (page 1899, left column, para 2). Pan solve this problem by generating HepLi and also provide detailed methods for this immortalization process that include co-transfection with SV40LT and hTERT gene similar to the method disclosed in the instant specifications (see Methods: Immortalization of Porcine Hepatocytes).
Pan does not specifically state that their HepLi cells proliferate in a diploid manner but a skilled artisan recognizes that haploid proliferation in mammals is restricted to germline cells and the cells of Pan are not derived from germline cells. Therefore, the limitation “proliferates in a diploid manner in vitro” is implicit in Pan’s disclosure.
Pan does not disclose using a GTKO primary hepatocyte in the generation of their immortalized porcine hepatocyte cell line. Zheng discloses a Wuzhishan Miniature Pig with a GGTA1 (a-1,3-galactosyltransferase) gene knockout (title and abstract). As evidenced by the disclosure by the applicants in Wang, GGTA1 knockout pigs under the Wuzhishan background received from Dengke Pan’s laboratory were used in their immortalization experiment (see Materials and Methods: Animals). Dengke Pan provides a review of genetically modified minipigs for xenotransplantation in China and discloses in Table 1 that the GGTA1 KO from their lab (used by the applicants) is the same as described in Zheng. Zheng also discloses that their GGTA KO pig can be used as a basic platform for xenotransplantation (abstract) such as the one described by Pan. Since the pig from Zheng is a global GGTA KO, hepatocytes derived from Zhang will also be GGTA KO. Such hepatocytes can be derived using the isolation method described by Pan (see Materials and methods: Isolation of Primary Porcine Hepatocytes).
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the primary hepatocytes of Pan with the GTKO hepatocytes derived from GGTA1 KO pigs from Zheng to yield the predictable result of immortalized GTKO hepatocyte cell line functionally similar to the claimed cell line with a reasonable expectation of success. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATASHA DHAR/Examiner, Art Unit 1632      

/KARA D JOHNSON/Primary Examiner, Art Unit 1632